Citation Nr: 1744083	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  14-03 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for onychemycosis of the toenails.

2.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.  He also served in the Naval Reserves following discharge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2017, the Veteran appeared at a Board hearing.  The record was held open for 60 days to submit additional evidence.  In July 2017, additional evidence was submitted and the Veteran waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

The Board notes that the Veteran has an additional issue concerning the back that is perfected for appeal but not addressed by this decision.  At the Board hearing, it was noted that the issue previously had a different representative than the Veterans Service Organization (VSO) that remains the representative for the two issues identified on the title page.  After the hearing, the Veteran appointed a new representative for the back issue.  It appears that the issue is still being processed and will be the subject of a future Board decision if in order.

A motion to advance this appeal in the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age.)

The decision below addresses the issue of service connection for onychomycosis.  The issue of service connection for residuals of a head injury is addressed in the remand section following the decision.  



FINDING OF FACT

Onychomycosis was incurred during service.


CONCLUSION OF LAW

The criteria to establish service connection for onychomycosis are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Analysis

The Veteran seeks service connection for onychomycosis.  In this regard, he reported on his July 2010 claim form that such disorder had onset during active service between 1962 and 1964.  Thereafter, he reported on his December 2012 notice of disagreement that such disorder was caused by serving in dry, sandy terrain.  Then, during the May 2017 Board hearing, the Veteran stated that he sought treatment for a toenail disorder after his service discharge and he was told by a dermatologist that he had onychomycosis.  He also reported that his condition has continued ever since his discharge.  Subsequently, in July 2017, the Veteran submitted an internet article discussing the epidemiology of onychomycosis and a private treatment record.  The internet article states that the proliferation of onychomycosis can be traced from West Africa and Southeast Asia to North America and Europe.  The private treatment record described the history of the Veteran's onychomycosis as starting in "N Africa."

The Veteran's service records reflect that he served in Morocco in 1964.  In addition, his Naval Reserve service treatment records contain a diagnosis of onychomycosis from December 1976 which notes that the condition had been present for twelve years.

The Veteran was afforded a VA examination in regard to this claim in February 2012.  The examiner reported a diagnosis of onychomycosis in regard to the Veteran's toenails.  However, he found that this condition was less likely than not incurred in or caused by service because the earliest medical record in the Veteran's file in regard to this condition is dated twelve years after his discharge.

Despite this opinion, the Veteran reported that he had onset of onychomycosis while on active duty in a sandy environment and was diagnosed by a dermatologist with such condition shortly after his discharge.  While these dermatologist records are not available, the Veteran is competent to describe the symptoms of a toenail fungal disorder and being diagnosed with onychomycosis by a physician.  In addition, the other evidence of record supports the Veteran's account.  His personnel records reflect that he served in Morocco twelve years before being diagnosed with onychomycosis in 1976.  In addition, the Veteran has submitted an internet article linking the epidemiology of onychomycosis to Africa and a private treatment record which appears to attribute the origin of such condition to his presence in North Africa.

The Board finds no reason to doubt the veracity of the Veteran's statements regarding the onset, diagnosis, and ongoing presence of onychomycosis.  In addition, his statements are supported by additional evidence of record.  Given the foregoing, the evidence is at least in equipoise regarding whether or not the Veteran's onychomycosis began during military service and has continued since service.  Therefore, the Board finds that, resolving reasonable doubt in the Veteran's favor, service connection for onychomycosis is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for onychomycosis is granted.


REMAND

The Veteran claims that he has a head and/or neck disorder which is residual to a head injury he experienced during service.  In this regard, in the July 2010 claim form, he reported experiencing two blows to the head and neck during service in August 1960 and being treated for pain.  Subsequently, in a January 2014 appeal form, the Veteran reported that he experiences head pain due to being hit in the head with a retrieval pole during basic training.  He further stated that he then began having severe headaches during basic training which have continued to the present.  Thereafter, during the May 2017 Board hearing, the Veteran reported falling and hitting his head on cobblestones during service.

While the Veteran has reported experiencing various in-service injuries and resulting ongoing headaches, he has not yet been afforded a VA examination in regard to this claim.  The Board finds that the low threshold requirement has been met for a VA examination, and that a remand is required to address the nature and etiology of any disorder residual to an in-service head injury.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of any current residuals of an in-service head injury experienced by the Veteran.  The entire claims file should be reviewed by the examiner.

The examiner is to identify all of the Veteran's current residuals of any head injury present during the period on appeal.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified condition had onset during or is otherwise related to service, to include as residual to the Veteran's reported in-service head injuries.  

A detailed rationale for any opinion offered should be provided.

2.  Finally, readjudicate the claim remaining on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the claim should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


